I respectfully dissent. Appellee had until midnight on January 20 to file its appeal, which included having it postmarked before that time. Neither the statute nor the administrative code require a post office postmark, and I would not read this added provision into the statute. Certainly private meter marks may be manipulated, but in this case there is no question the notice of appeal was mailed before the January 20 deadline since it was received by the board of review on January 21. I would affirm the judgment of the trial court.